DETAILED ACTION
Claim Objections
The claim objections made in the Final Rejection on 05/09/2022 are withdrawn in light
of the amendments to the claims filed on 08/09/2022.

Drawing Objections
The drawing objections made in the Final Rejection on 05/09/2022 are withdrawn in light
of the replacement drawing sheet number 2 (Fig. 2) filed on 08/09/2022.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rafael Perez-Pineiro on 08/22/2022

The application has been amended as follows: 


2. (Currently Amended) A bunk bed loft system comprising: a center staircase adjoining two lower level bed pod units and two upper level bed pod units, wherein the staircase is connected to and located in between a first inner wall to a left side of the staircase and to a second inner wall to a right side of the staircase; a first outer wall on a left side of the bed loft system; a second outer wall on a right side of the bed loft system; a back wall connected to the first and second inner walls and to the first and second outer walls; a first set of support beams extending in a leftward direction from the first inner wall and connecting to the first outer wall, wherein the first set of support beams are covered by flooring and are positioned at a height in between a top section and a bottom section of the back wall; a second set of support beams extending in a rightward direction from the second inner wall and connecting to the second outer wall, wherein the second set of support beams are covered by flooring and are positioned at a height in between a top section and a bottom section of the back wall; and a landing area connected to the back wall and a top portion of the staircase; wherein the first inner wall includes a door opening at a height above said first set of support beams and is accessible from the landing area, and the second inner wall includes a door opening at a height above said second set of support beams and is accessible from the landing area; wherein at least one pod includes a raised bed platform and a hallway enabling a user to stand up; and wherein the landing area is located at a height that is even with the flooring covering the first or the second set of support beams.

3. (Currently Amended) The bunk bed loft system of claim 2, wherein all pods include the raised bed platform and the hallway

Notice of Allowability
	Claims 2-7 are allowed. The following is an examiner’s statement of the reason for allowability: Regarding Claim 2 the prior art of Ji teaches the bunk bed loft system (Fig. 1) with vertical support beams that extend from the rightward and leftward direction shown in Fig. 4.7 from the Final Rejection filed on 05/09/2022. Ji in view of KR-107 teaches the use of the support beams that also extend in the rightward and leftward direction (Fig. 1.2 from KR-107 from the Final Rejection filed on 05/09/2022) and based off the primary reference of Ji they would be at a height above the landing area height. As such, the prior art of Ji in view of KR-107 would not teach that the landing area would be made to be of a height that would be even or close to even with the first and second set of floor beams. As such, this claim limitation is deemed inventive over the prior art on record.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.

	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/22/2022